Name: Commission Regulation (EEC) No 869/87 of 26 March 1987 derogating from Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3. 87 Official Journal of the European Communities No L 83/23 COMMISSION REGULATION (EEC) No 869/87 of 26 March 1987 derogating from Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, certificate has been received ; whereas this period should comprise the first six months of the marketing year 1986/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commiteee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1449/86 (4), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector Q and in particular Article 6 thereof, Article 1 1 . At the request of the interested party, until 30 April 1987, by way of derogation from Regulation (EEC) No 2169/86, the competent authorities may issue refund certificates for starch processed into an approved product between 1 July and 31 December 1986, where the appli ­ cation for the certificate and/or the lodging of the security has taken place after the processing of the starch, provided that the manufacturer is able to provide suffi ­ cient evidence to enable the competent authorities to complete the necessary controls and he falls within one of the three categories described in paragraph 2. 2. The derogation shall only extend to manufacturers : (a) who were unable to lodge the security due to circum ­ stances beyond their control but who have taken all reasonable steps to comply with Article 4 of Regula ­ tion (EEC) No 2169/86 prior to the processing of the starch ; or (b) whose name did not appear on the list of approved manufacturers as required by Article 3 (4) of the said Regulation but who can show compliance with Article 3 ( 1 ) and (2) thereof prior to the processing of the starch ; or (c) whose name did appear on the list of approved manu ­ facturers as required by Article 3 (4) of the said Regu ­ lation but who were unable to comply with Article 4 because the Member State had not indicated the competent authority. Whereas Commission Regulation (EEC) No 2169/86 (*), as amended by Regulation (EEC) No 472/87 (7), provides for certain administrative procedures to be completed before the production refund certificate can be issued ; whereas in some Member States it has not always been possible to complete these procedures in due time, notably the initial agreement of the manufacturer, the verification of the information required in the application for a refund certificate and the lodging of the security ; whereas this has sometimes meant that the competent authorities have been unable to issue the refund certificate promptly ; Whereas, because the failure to respect some of the provi ­ sions of Regulation (EEC) No 2169/86 has not, in certain cases, been the fault of the manufacturer, it would be appropriate to establish a transitional period within which, providing the administrative controls can be satis ­ factorily completed, manufacturers may receive the refund in cases where the starch has been processed before the ') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 139, 24. 5 . 1986, p. 29 . 3) OJ No L 166, 25. 6 . 1976, p. 3 . 4) OJ No L 133, 21 . 5 . 1986, p. 1 . *) OJ No L 94, 9 . 4 . 1986, p. 6 . «) OJ No L 189 , 11 . 7 . 1986, p. 12 . 7\ r »T Mr. T AO 17 1QB7 « 1 1 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 83/24 Official Journal of the European Communities 27. 3 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1987. For the Commission Frans ANDRIESSEN Vice-President